This is a bill in equity praying that the defendants may be restrained from permitting the business of blacksmithing to be carried on in a shop upon their land near the plaintiff's building, which is occupied by tenants as a dwelling-house. The superior court, Young, J., found that the defendants' use of the premises was reasonable, and dismissed the bill, subject to exception. This finding of fact leaves no question of law open for discussion. Ladd v. Brick Co., 68 N.H. 185; Franklin v. Durgee, ante, p. 186.
Exception, overruled.
All concurred.